Exhibit 10.4

FORM OF INCENTIVE STOCK OPTION AGREEMENT

[    ] Optionee’s Copy

[    ] Company’s Copy

FTI CONSULTING, INC. 2006 GLOBAL LONG-TERM INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

To                              (“Optionee”):

FTI Consulting, Inc. (the “Company”) has granted you an award (the “Award”) of
an option (the “Option”) under the FTI Consulting, Inc. 2006 Global Long-Term
Incentive Plan, as adopted effective June 6, 2006, as further amended from time
to time (the “Plan”), to purchase                      shares of the common
stock, $0.01 par value (“Common Stock”) of the Company (the “Shares”), at
                         ($    ) per share (the “Exercise Price”). The effective
“Date of Grant” will be                             , subject to your signing
and promptly returning a copy of this Agreement (as defined below) to the
Company.

This agreement (the “Agreement”) evidences the grant of the Option, which is
subject in all respects to the applicable provisions of the Plan. This Agreement
and the Award of the Option for the Shares are made in consideration of your
employment with the Company or Employer (as hereafter defined) and in
fulfillment of applicable terms of your written Employment Agreement, or
successor agreement (“Employment Agreement”), if any, between you and the
Company or an Affiliate of the Company (the “Employer”). This Agreement
incorporates the Plan by reference and any terms and conditions relating to the
Option or this Award contained in the Employment Agreement (if applicable), and
specifies other applicable terms and conditions of your Option.

A copy of the Plan and the Prospectus for the Plan, as amended from time to time
(the “Prospectus”), is attached. By executing this Agreement, you acknowledge
that you have received a copy of the Plan and the Prospectus. You may request
additional copies of the Plan or Prospectus by contacting the Secretary of the
Company at FTI Consulting, Inc., 500 East Pratt Street, Suite 1400, Baltimore,
Maryland 21202 (Phone: (410) 951-4800). You also may request from the Secretary
of the Company copies of the other documents that make up a part of the
Prospectus (described more fully at the end of the Prospectus), as well as all
reports, proxy statements and other communications distributed to the Company’s
security holders generally.

All terms not defined by this Agreement have the meanings given in the Plan (or
if applicable, the Employment Agreement).

 

1



--------------------------------------------------------------------------------

The Option is intended to be an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), to
the fullest extent permitted by that Section. The Company, however, does not
warrant any particular tax consequences of the Option. Any portion of the Option
that does not meet the applicable requirements under Code Section 422 will be
treated as a nonstatutory stock option.

In addition to the terms, conditions, and restrictions set forth in your
Employment Agreement and the Plan, the following terms, conditions, and
restrictions apply to the Option:

 

(1) Exercise. You may not exercise the Option before
                            , except as otherwise provided below.

 

  a. Thereafter, except as provided otherwise in this Agreement, you may
exercise the Option to purchase Shares as follows:

[To be Completed at Time of Grant]

 

  b. The Option will expire at 5:00 p.m. Eastern Time on                     .

 

  c. The Committee may, in its sole discretion, accelerate the time at which you
may exercise part or all of the Option.

 

  d. Unless you are party to an effective Employment Agreement that provides for
different treatment of the Option on Change in Control (or words of similar
import), in which case your Employment Agreement will control the treatment of
the Option on Change in Control, the Option will become exercisable in full
immediately before the occurrence of a Change in Control (as defined in your
Employment Agreement, or if not defined therein, as defined in the Plan).

 

  e. Unless you are party to an effective Employment Agreement that provides for
different treatment of the Option on death, in which case your Employment
Agreement will control the treatment of the Option on death, the Option will
become exercisable in full upon your death.

 

  f.

Unless you are party to an effective Employment Agreement that provides for
different treatment of the Option upon your disability, in which case your
Employment Agreement will the control the treatment of the Option upon your
disability, if you terminate employment due to your Total and Permanent
Disability (as hereafter defined), your Option will continue to become
exercisable as provided above for an additional twelve (12) months following
your termination. For purposes of this Agreement, “Total and Permanent
Disability” has the meaning ascribed to such term or words of similar import in
your Employment Agreement, if applicable, and, in the absence of such definition
or an

 

2



--------------------------------------------------------------------------------

 

effective Employment Agreement, means the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in your death or which has lasted or
can be expected to last for a continuous period of not less than twelve months.
The Committee may require such proof of Total and Permanent Disability as the
Committee in its sole discretion deems appropriate and the Committee’s good
faith determination as to whether and when you are totally and permanently
disabled will be final and binding on all parties concerned.

 

  g. You may exercise the Option only in multiples of whole Shares and may not
exercise the Option as to fewer than one hundred Shares (unless the Option is
then exercisable for fewer than one hundred Shares) at any one time. At the time
of exercise, the Company will round down any fractional Shares but will not make
any cash or other payments in settlement of fractional Shares eliminated by
rounding.

 

(2) Method of Exercise. Subject to this Agreement and the Plan, you may exercise
the Option only by notice to the Company, in such form and manner as the
Committee may require, on or before the Option’s expiration date or earlier
forfeiture. Each such notice must:

 

  a. state the election to exercise the Option and the number of Shares with
respect to which it is being exercised;

 

  b. contain such representations as the Company may require; and

 

  c. be accompanied by full payment of the Exercise Price payable for the Shares
or properly executed, irrevocable instructions, in such manner and form as the
Committee may require, to effectuate a broker-assisted cashless exercise through
a brokerage firm acceptable to the Committee. The Exercise Price may be paid to
the Company via cash, check, money order or wire transfer, and subject to such
limits as the Committee may impose from time to time, tender (via actual
delivery or attestation) of other shares of the Company’s Common Stock
previously owned by you.

For all purposes of this Agreement and the Plan, the date of exercise will be
the date on which you have delivered the notice and any required payment (or, in
the case of a broker-assisted cashless exercise, irrevocable broker instructions
acceptable to the Committee) to the Company.

 

(3) Notice of Certain Disposition. You agree to give prompt notice to the
Company if you dispose of any Shares acquired upon exercise of the Option within
one (1) year after you acquire them or within two (2) years after the Date of
Grant.

 

(4)

Forfeiture. You will forfeit any unvested and unexercised portions of the Option
upon either your resignation or the termination of your employment or service

 

3



--------------------------------------------------------------------------------

 

relationship with the Company or Employer for any reason unless (i) you
terminate due to death or Total and Permanent Disability, or (ii) your
Employment Agreement in effect at the time at issue, if any, provides otherwise,
in which case your Employment Agreement will govern the treatment of the Option
upon such termination event.

 

  a. Unless your Employment Agreement in effect provides otherwise, in which
case your Employment Agreement will control treatment of the Option on death, if
you terminate due to death and subject to the expiration date of Section (1)(b),
your Option will vest in accordance with Section 1(e) and will remain
exercisable for twelve (12) months after the date of your death, and any
unexercised portions will be forfeited thereafter.

 

  b. Unless your Employment Agreement in effect provides otherwise, in which
case your Employment Agreement will control treatment of the Option on
disability, if you terminate due to your Total and Permanent Disability and
subject to the expiration date of Section (1)(b), your Option will continue to
vest and in accordance with Section 1(f) and remain exercisable for twelve
(12) months after the date of your termination due to Total and Permanent
Disability, or five (5) business days after the latest date that your Option
becomes exercisable during those twelve (12) months, if later, and any
unexercised portions will be forfeited thereafter.

 

  c. If you cease to be a “common law employee” of the Company or any of its
Affiliates but you continue to provide bona fide services (which shall not
include any period of salary continuation commencing after termination due to
your Employment Agreement (if applicable) or any Company severance plan) to the
Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity. However, the Option will not be treated as an “incentive stock
option” within the meaning of Code Section 422 with respect to any exercise that
occurs more than three (3) months after such cessation of the common law
employee relationship (except as otherwise permitted under Code Section 421 or
422). In the event that your employment or service relationship is with a
business, trade or entity that, after the Date of Grant, ceases for any reason
to be part of the Company or an Affiliate, your employment or service
relationship will be deemed to have terminated for purposes of this Agreement
upon such cessation if your employment or service relationship does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

 

  d.

Unless your Employment Agreement defines “Cause” differently, in which case your
Employment Agreement will control the treatment of the Option in the case of an
event constituting “Cause,” the Option will be forfeited immediately upon your
commission of any of the following acts, as determined by the Committee,

 

4



--------------------------------------------------------------------------------

 

which determination will be conclusive: (i) conviction of or pleading of nolo
contendre to a felony, (ii) fraud on or misappropriation of any funds or
property of the Company, an Affiliate, customer or client, (iii) your breach of
any provision of any employment, non-disclosure, non-competition,
non-solicitation, assignment of inventions, or other similar agreement executed
by you for the benefit of the Company and its Affiliates, (iv) dishonesty,
(v) engaging in any act or omission which is in material violation of any
Company or Employer policy, (vi) willful misconduct in connection with your
duties or responsibilities or otherwise, gross negligence in the performance of
your duties or responsibilities, or (vii) failure to perform your
responsibilities in the best interests of the Company or any of its Affiliates,
each as determined in good faith by the Company, which determination is
conclusive.

 

(5) Stock Certificates. As soon as practicable after exercise of the Option, the
Company will deliver a share certificate to you, or deliver Shares
electronically or in certificate form to your designated broker on your behalf,
for the Shares issued upon exercise. Any share certificates delivered or Shares
delivered electronically will, unless the Shares are registered and such
registration is in effect, or an exemption from registration is available, under
applicable federal and state law, bear a legend (or electronic notation)
restricting transferability of such Shares.

 

(6) Postponement of Delivery. The Company may postpone the issuance and delivery
of any Shares for so long as the Company determines to be necessary or advisable
to satisfy the following:

 

  a. the completion or amendment of any registration of the Shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation;

 

  b. compliance with any requests for representations; and

 

  c. receipt of proof satisfactory to the Company that a person seeking to
exercise the Option on your behalf upon your Total and Permanent Disability (if
necessary), or upon your estate’s behalf after your death, is authorized and
entitled to exercise the Option.

 

(7) Limitation on Exercise by Law. You may not exercise the Option if the
issuance of the Shares upon such exercise would violate any applicable federal
securities laws or other laws or regulations.

 

(8)

Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or this
Agreement alters your at-will or other employment status pursuant to your
Employment Agreement, if applicable, or other service relationship with your
Employer and the Company. This Agreement is not to be construed as a contract of
employment or service relationship between the Company (or your Employer) or

 

5



--------------------------------------------------------------------------------

 

any of its Affiliates and you, nor as a contractual right of you to continue in
the employ of, or in a service relationship with, the Company (or your Employer)
or any of its Affiliates for any period of time. This Agreement does not limit
in any manner the right of the Company or Employer to discharge you at any time
with or without cause or notice and whether or not such discharge results in the
forfeiture of any Options or any other adverse effect on your interests under
the Plan.

 

(9) Entire Agreement. This Agreement, inclusive of the Plan and the terms of the
Employment Agreement (if applicable) incorporated into this Agreement, contain
the entire agreement between you and the Company with respect to the Option. Any
and all existing oral or written agreements, representations, warranties,
written inducements, or other communications made prior to the execution of this
Agreement by any person with respect to the Option are superseded by this
Agreement and are void and ineffective for all purposes.

 

(10) Rights as Stockholder. You understand and agree that you will not be deemed
for any purpose to be a stockholder of the Company with respect to any of the
Shares unless and until they have been issued to you after your exercise of this
Option and payment for the Shares.

 

(11) Restrictions on Transfer. This Option cannot be assigned, transferred,
pledged, hypothecated, hedged or disposed of in any way and cannot be subject to
execution, attachment or similar process; however, the Option is transferable by
way of will or the laws of descent and distribution. Any sale or transfer,
pledge, hedge, hypothecation, encumbrance or other disposition, or purported
sale or transfer, pledge, hedge, hypothecation, encumbrance or other
disposition, shall be null and void. The Company will not be required to
recognize on its books any action taken in contravention of these restrictions.
During your lifetime, only you (or, upon your Total and Permanent Disability and
if necessary, a guardian or legal representative) may exercise the Option.

 

(12) Company’s Rights. You understand and agree that the existence of this
Option will not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, including that of its Affiliates, or any merger or consolidation of
the Company or any Affiliate, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company or any Affiliate, or any sale or transfer of all or
any part of the Company’s or any Affiliate’s assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

(13)

Tax Withholding. At the time of exercise, the Company or its Affiliates may
withhold from your payroll or any other payment due to you, and you agree to
make adequate provision for, all taxes required by law to be withheld in
connection with the Option. The Company or its Affiliates may require you to
make a cash payment to cover any withholding tax obligation as a condition of
exercise of the Option or issuance of certificates representing Shares. The
Committee may, in its

 

6



--------------------------------------------------------------------------------

 

sole discretion, permit you to satisfy, in whole or in part, any withholding tax
obligation which may arise in connection with the Option either by electing to
have the Company withhold from the Shares to be issued upon exercise that number
of Shares, or by electing to deliver to the Company already-owned shares of
Common Stock of the Company, in either case having a Fair Market Value equal to
the amount necessary to satisfy the statutory minimum withholding amount due.

 

(14) Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit with respect to the
Award, the Option or the Shares will be brought in the federal or state courts
in the districts, which include Baltimore, Maryland, and you agree and submit to
the personal jurisdiction and venue thereof.

 

(15) Adjustments. The Committee shall make various adjustments to your Option,
including adjustments to the number and type of securities subject to the Option
and the Exercise Price, in accordance with the terms of the Plan. In the event
of any transaction resulting in a Change in Control of the Company, the Option
will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of the Option by, or for the substitution of the equivalent awards
of, the surviving or successor entity or a parent thereof. In the event of such
termination, you will be permitted, immediately before the Change in Control, to
exercise the Option.

 

(16) Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; however, this Agreement may not be modified in a manner that
would have a materially adverse affect on the Option or Shares, as determined by
the Committee, except as provided in the Plan, the Employment Agreement (if
applicable) or in a written document signed by you and the Company.

 

(17) Notice. Any notice that you are required to give the Company under this
Agreement must be delivered to the Secretary of the Company or his or her
designee at the principal executive office of the Company. Notice will be deemed
to have been duly delivered when received by the Secretary or his or her
designee in such form and manner as the Company finds to be acceptable.

 

(18) Conformity and Conflict. Unless otherwise specifically provided in this
Agreement, in the event of any conflict, ambiguity or inconsistency between or
among any term in this Agreement, the Plan or your Employment Agreement (if
applicable), the provisions of, first, the Plan, second, your Employment
Agreement (if applicable), and lastly, this Agreement, will control in that
order of priority, except in the case of Section 14 of this Agreement, which
will control in all cases.

 

7



--------------------------------------------------------------------------------

(19) Severability. If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties' intent that any court order
(or decision of arbitrator(s) as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties' under this Agreement.

 

(20) Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

 

(21) Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

(22) Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

{Signature page follows}

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the      day of                     , 20    .

 

FTI CONSULTING, INC. By:  

 

Name:  

 

Title:  

 

OPTIONEE’S ACKNOWLEDGMENT AND SIGNATURE

I represent that I have read the Prospectus and am familiar with the Plan’s
terms. I hereby acknowledge that I have carefully read this Agreement and agree,
on my behalf and on behalf of my beneficiaries, estate and permitted assigns, to
be bound by all of the provisions set forth herein, and that the Option is
subject to all of the terms and provisions of this Agreement and of the Plan
under which it is granted, as the Plan may be amended in accordance with its
terms. I agree to accept as binding, conclusive, and final all decisions or
interpretations of the Committee concerning any questions arising under this
Agreement or the Plan with respect to the Option.

 

By:  

 

 

Signature of Optionee

 

9